

115 HR 6968 IH: Jarvie Ranch Conveyance Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6968IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to convey certain Bureau of Land Management land in Daggett
			 County, Utah, to the State of Utah for public purposes.
	
 1.Short titleThis Act may be cited as the Jarvie Ranch Conveyance Act. 2.DefinitionsFor the purposes of this Act:
 (1)StateThe term State means the State of Utah. (2)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Land conveyance, State of Utah
 (a)Conveyance requiredSubject to valid existing rights, if the State submits a written request to the Secretary not later than 90 days after the date of enactment of this Act requesting the conveyance of the Bureau of Land Management land described in subsection (b) for public purposes, the Secretary shall convey, without consideration and by quitclaim deed, to the State all right, title, and interest of the United States in and to the parcel of land, including improvements thereon, described in subsection (b).
			(b)Description of land
 (1)In generalThe parcel of Bureau of Land Management land and any improvements to be conveyed under subsection (a) is the approximately 530-acre parcel identified on the map entitled Jarvie Ranch Conveyance Act, and dated ___.
 (2)Availability of mapThe map referred to in paragraph (1) shall be kept on file and available for public inspection in the appropriate office of the Bureau of Land Management. The Secretary may correct minor errors in the map.
 (c)SurveyThe exact acreage and legal description of the Bureau of Land Management land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (d)Time for completion of conveyanceThe Secretary shall complete the conveyance under subsection (a) not later than one year after the date on which the State submits the written request described in such subsection.
			